IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
MAXINE JACKSON, )
)
Plaintiff, )
) No. 17 CV 2313
v. )
) Magistrate Judge Sidney I. Schenkier
VILLAGE OF UNIVERSITY PARK, )
ILLINOIS, an Illinois Home Rule )
Municipality, )
)
Defendant. )

MEMORANDUM OPINION AND ORDERl

 

Plaintiff Maxine Jackson was the Director of Human Resources for defendant Village of
University Park, Illinois (“Village”). Plaintiff filed suit alleging discrimination and harassment on
the basis of her sex and retaliation pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq. (Doc. #l). In response to the complaint, defendant filed a motion to dismiss (Doc.
#12). In a Memorandum Opinion and Order dated August l, 2017, we dismissed plaintiff s claim
of sexual discrimination and harassment (Count I) and plaintist retaliation claim (Count II)
insofar as it sought to allege retaliation based on plaintiffs actions regarding a golf course
development We allowed Count lI to proceed based on plaintiffs claim that she was terminated
from her position with the Village for her actions in opposing sexual harassment (Doc. #28).
Discovery has concluded, and defendant has filed a motion for summary judgment on the
remaining retaliation claim (Doc. #50). The matter is fully briefed (See Docs. ##58, 64). For the

reasons given below, we grant defendant's motion for summary judgment

 

1 On May l7, 2017, by consent of the parties and pursuant to 28 U.S.C. § 636(c) and Local Rule 73.1, this case was
assigned to the Court for all proceedings, including entry of final judgment (Doc. #17).

I.

Summary judgment is appropriate where the moving party establishes that there is no
genuine issue as to any material fact and that it is entitled to judgment as a matter of law. Fed. R.
Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A genuine issue exists when
“the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). If the movant shows that the
nonmoving party lacks evidence to support their case, the nonmovant “must go beyond the
pleadings (e.g., produce affidavits, depositions, answers to interrogatories or admissions on file),
to demonstrate that there is evidence upon which a jury could properly proceed to find a verdict in
her favor.” Modrowski v. Pigatto, 712 F.3d 1166, 1169 (7th Cir. 2013) (internal citations and
quotations omitted).

In deciding a motion for summary judgment, we “must view the facts and make all
reasonable inferences that favor them in the light most favorable to the party opposing summary
judgment.” Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887, 893 (7th Cir. 2018). We
do not “assess the credibility of witnesses, choose between competing reasonable inferences, or
balance the relative weight of conflicting evidence.” Stokes v. Board of Educ. of the City of
Chicago, 599 F.3d 617, 619 (7th Cir. 2010).

A court can deny summary judgment if the facts (as opposed to mere conclusions) asserted
by the opposing party are supported by evidence and create a genuine dispute of material fact. See
Johnson, 892 F.3d at 901. That standard does not change even if the only evidence submitted on a
fact is the “self-serving” testimony of the opposing parties in affidavits or depositions Id.; see also
Widmar v. Sun Chemical Corp., 772 F.3d 457, 459-60 (7th Cir. 2014). “[A] district court may

consider any evidence that would be admissible at trial. The evidence need not be admissible in

form, but must be admissible in content, such that, for instance, affidavits may be considered if the
substitution of oral testimony for the affidavit statements would make the evidence admissible at
trial.” Wheatley v. Factory Card & Party Outlet, 826 F.3d 412, 420 (7th Cir. 2016) (internal
citations omitted); see also Fed. R. Civ. P. 56(c)(4) (“[a]n affidavit or declaration used to support
or oppose a motion must be made on personal knowledge, set out facts that would be admissible
in evidence, and show that the affiant or declarant is competent to testify on the matters stated”).

That said, we must be mindful that “[o]nly disputes over facts that might affect the outcome
of the suit under the governing law will properly preclude the entry of summary judgment Factual
disputes that are irrelevant or unnecessary Will not be counted.” Anderson, 477 U.S. at 248.
Moreover, mere speculation or conjecture is insufficient to defeat a summary judgment motion.
Sybron Transition Corp. v. Securily Ins. C0. of Hartford, 107 F.3d 1250, 1255 (7th Cir. 1997)
(internal citations omitted). Lil<ewise, a “mere scintilla of evidence” is also insufficient-on its
own-to prove a genuine issue of material fact. Nat ’l Inspection & Repairs, Inc. v. George S. May
Int’l Co., 600 F.3d 878, 882 (7th Cir. 2010) (citing Delta Consulting Group, Inc. v. R. Randle
Constr., Inc., 554 F.3d 1133, 1137 (7th Cir.2009)). As the Seventh Circuit has admonished,
summary judgment is a “put up or shut up” time in the litigation, Johnson v. Cambridge Indus.,
Inc., 325 F. 3d 892, 901 (7th Cir. 2003), when a party opposing summary judgment must “wheel
out all its artillery” to show that there is a viable case that should proceed to trial. Caisse Nationale
de Credit Agricole v. CB] Ina’us., Inc., 90 F.3d 1264, 1270 (7th Cir. 1996).

II.

For purposes of this motion, we accept as true the following facts (unless We indicate a

genuine dispute between the parties on a given factual assertion). Plaintiff was hired as the Director

of Hurnan Resources for the Village on May 18, 2015 by the then Village Manager Bola Delano

(Doc. #52: Statement of Material Facts Pursuant to Local Rule 56.1 and Supporting Exhibits 112).
The Village operates under a managerial form of government Wherein the Village Manager is the
administrative head of the municipality and has the power and duty to appoint, suspend and remove
all employees unless otherwise provided by statute (Doc. #52 115). The Mayor and Board of
Trustees do not have the authority to hire and fire employees, as that is the responsibility of the
Village Manager (Doc. #52 jj 6). Additionally, the Village Manager, not the Mayor or Board of
Trustees, handles the day to day operations of the Village (Doc. #52 jj 7).

Ms. Jackson was hired by the Village for the position of Director of Human Resources, and
served in that position until her termination on January 12, 2016 (Doc. #52 111| 1, 31). At some
point during Ms. Jackson’s employment with the Village, Ms. Delano went on administrative leave
and Johnna Townsend became the Acting Village Manager and plaintiffs supervisor; Joseph E.
Roudez and Keith J. Griffin were trustees of the Village (“Trustees”) (Doc. #31: Answer and
Affirmative Defenses to Compl. jj 6; Doc. #52 jHl 18, 19).

Prior to Ms. Jackson’s employment, the Village did not have a Department of Human
Resources or Director of Human Resources, and there has not been a Department of Human
Resources or Director of Human Resources since Ms. Jackson was terminated (Doc. #52 111| 8, 9).
The position of Director of Human Resources for the Village was not codified; in addition, a
department of human resources was never established by way of ordinance (Doc. #52 jj 33). Both
before and after Plaintiff’s terrnination, the Village Manager performed the job duties and
responsibilities related to human resource operations (Doc. #52 1[ 10).

Plaintiff alleges that her difficulties with the Village began in June 2015, when she accepted
the resignation of a relative of Trustee Roudez (Doc. #l 11 14). Soon thereafter, Trustee Roudez‘

called Ms. Jackson and told her to “stay in her lane,” at the same time informing her that he was

“f`rom the west side -the hood” (Doc. #52 jj 21).2 After that phone call, Plaintiff contacted Village
Manager Delano to tell her about the conversation because she felt threatened (the parties disagree
about whether plaintiff also told the Mayor about the call, but that dispute is immaterial to our
decision) (Doc. #56 jj 4). At some point between June and August 2015, both Trustees Roudez and
Griffin appeared at Ms. Jackson’s office and yelled and screamed about a different matter - the
liaison to the Board who was being let go (Doc. #52 jj 22).

On October 22, 2015, while Ms. Jackson was moving offices with the assistance of Chief
of Police John Pate, Ms. Jackson overheard Trustee Griffin say to Chief Pate (in reference to Ms.
Jackson) “fiick that bitch,” and “find a reason to arrest her ass” (Doc. #52 jj 23). Ms. Jackson
reported this comment to Ms. Townsend by email on the same day. Plaintiff complained that she
was “appalled by the behavior” of Trustee Griffin, and felt the comment was unprofessional and
degrading (Doc. #52 j[jj 23, 24). She also complained that Trustee Griffin made other snide
remarks; that disrespect and childish banter occurred during board meetings; and that when Ms.
Jackson would greet the trustee with a “hello” he would not respond or acknowledge her (Doc.
#52 jj 24). As should be clear from the foregoing, there is no dispute that Trustee Griffin disliked
Ms. Jackson (Doc. #52 jj 34). The parties dispute whether Ms. Townsend ever took any action in
response to this complaint (Doc. #63: Def.’s Answer to Pl.’s Local Rule 56.1(b)(3)(c) Statement
of Additional Facts Requiring the Denial of Summ. J. jj 9).

Between October 22, 2015, and her termination on January 12, 2016, certain duties were _
taken away from plaintiff and given to other employees (Doc. #56: Pl.’s Local Rule 56.1(b)(3)(c)

Statement of Additional Facts Requiring the Denial of Summ. J. jj 20). Plaintiff has offered no

 

2 ln its response to plaintiffs statement of additional facts, defendant denies that Trustee Roudez said these things
(Doc. #63: Def.’s Answer to Pl.’s Local Rule 56.1(b)(3)(c) Statement of Additional Facts Requiring the Denial of
Summ. J. jj 3), which is curious, since defendant originally offered as undisputed fact that Trustee Roudez made these
very statements We accept for summary judgment purposes that in fact he made these statements

evidence as to the specific duties that were taken from her, and no evidence that this action affected
her title, pay or other terms of employment The parties dispute whether certain other events
occurred between October 22, 2015 and the end of the year. For example, they disagree about
whether plaintiff made complaints to Ms. Townsend after October 22, 2015; whether on October
22, 2015, Trustee Griffin told Chief Pate it Was time for plaintiff “to go;” and whether in late
October 2015 or, at subsequent times, Ms. Townsend told plaintiff that she had to terminate
plaintiff because Trustees Griffin and Roudez “wanted plaintiff gone” (Doc. #56 jjjj 8, 9, 13, 14,
15).

In the latter part of 2015, Ms. Townsend informed the Mayor and Trustees that she would
be laying off employees for budgetary reasons but did not identify the names of those employees
(Doc. #52 jjjj ll, 12). Aiier a budget meeting on December 30, 2015, Ms. Townsend informed all
department heads, including plaintiff, that due to the poor financial state of the Village, budget
cuts were required - including a 35 percent reduction in the number of employees (Doc. #52 jj 13).
Plaintiff alleges that on January 8, 2016, Ms. Townsend told plaintiff that Ms. Townsend would
have to let her go because her position was not codified and she was not properly hired (Doc. #63
jj 18). Plaintiff further alleges (and defendant disputes) that Ms. Townsend agreed with plaintiffs
assertion that the real reason behind the decision was Trustee Griffin’s personal dislike for her
(Doc. ##56-6, 63 jj 18). Plaintiff was thereafter terminated on January 12, 2016 (Doc. #52 jj 14).
Her termination letter stated her discharge was due to the poor financial state of the Village (Doc.
#56 jj 23).

Two days later, on January 14, 2016, the Village called an emergency meeting to transfer
$100,000.00 to cover payroll, and to reduce operation costs and overall staffing numbers. More

than 20 Village employees were subsequently laid off in the first quarter of 2016 (Doc. #52 jjjj 15,

16). These employees from various Village departments (including police, public works, and
finance) were laid off in February and March 2016, after they received notice required by the
collective bargaining agreements between the Village and its union (Doc. #52 jjjj 16-17, 36). None
of these employees have returned to work at the Village (Doc. #52 jj 32).3

III.

Plaintiff claims the Village retaliated against her because she complained of an alleged
incident that occurred with one of the trustees of the Village. To prove a Title VII retaliation claim,
a plaintiff must show “that [the plaintift] engaged in statutorily protected activity and was
subjected to adverse employment action as a result of that activity . . . .” Luevano v. Wal-Mart
Stores, Inc., 722 F.3d 1014, 1029 (7th Cir. 2013). When examining a retaliation claim under a
summary judgment analysis, “the proper standard . . . is simply whether the evidence would permit
a reasonable factfinder to conclude that [Ms. Jackson’s opposition to alleged sexual harassment]
caused” her terrnination. Nicholson v. Cin ofPeoria, Ill., 860 F.3d 520, 523 (7th Cir. 2017), cert.
denied sub nom. Nicholson v. City of Peoria, Ill., 138 S. Ct. 981, (2018) (internal citation omitted).
A plaintiff can prove causation through direct evidence (something akin to an admission by the
employer); even absent such “smoking gun” evidence, a plaintiff may show causation “through
circumstantial evidence such as suspicious timing, ambiguous statements, evidence that the stated
reason for the employment decision is pretextual and other evidence from which an inference of
discriminatory intent might be drawn.” Gracia v. SigmaTron Int’l, Inc., 842 F.3d 1010, 1019 (7th

Cir. 2016) (internal citation omitted); see also Coleman v. Donahoe, 667 F.3d 835, 860 (7th Cir.

 

3 In her statement of additional material facts, plaintiff asserts that “some” of the employees terminated in 2016 have
returned to work (Doc. #56 jj 27). However, that assertion is unsupported by the evidence plaintiff cites and contrary
to plaintiffs admission of this fact in response to defendant’s Rule 56.1 statement (Doc. #54: Pl.’s Rule 56.1(b)(3)
Answer to Def., Vil|. of Univ. Park’s Statement of Material Facts Pursuant to Local Rule 56. l (a)(3) jj 32). We therefore
accept as undisputed on summaryjudgment that none of the laid off employees have returned to work at the Village.

2012). At bottom, a plaintiff must offer evidence - whether direct, circumstantial, or both -
sufficient to show that a reasonable juror could conclude that she “would have kept her job,” if she
had not made similarly protected complaints, “and everything else had remained the sarne.” See
Ortiz v. Werter Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016) (applying standard in case
alleging national origin discrimination).

In this case, Ms. Jackson says she seeks to prove her claim of retaliation under the “direct
method” (Doc. #58: Pl.’s Mem. at 9). “A plaintiff opting for the ‘direct’ method must present
evidence that (l) she engaged in a protected activity, (2) she suffered an adverse action, and (3) a
causal connection exists between the two.” Swyear v. Fare Foods Corp., 911 F.3d 874, 885 (7th
Cir. 2018) (quoting Sitar v. Ind. Dep ’t of Transp., 344 F.3d 720, 728 (7th Cir. 2003)). In assessing
that claim, we consider all of the evidence cited by plaintiff, whether direct or circumstantial.

There is no dispute that Ms. Jackson’s termination constitutes an adverse action, Rather,
this motion centers on whether plaintiff has offered enough evidence to create a triable issue on
whether she engaged in statutorily protected activity, and if so, whether that activity was the “but
for” reason for her termination We address each of those elements in turn.

IV.

Ms. Jackson contends that her email sent on October 22, 2015, represents opposition to
sexual harassment, a statutorily protected activity under Title Vll. 42 U.S.C. § 2000e-3(a). “[I]t is
not necessary that the plaintiff ‘utter . . . magic words’ in opposing an employer’s discriminatory
conduct if the context of the plaintiff s complaints allow a reasonable inference that it is.” Nichols
v. Illinois Dep ’t of Transportation, 152 F. Supp. 3d 1106, 1139 (N.D. Ill. 2016) (intemal citation
omitted). At the same time, the Seventh Circuit has cautioned that “[m]erely complaining in

general terms of discrimination or harassment, without indicating a connection to a protected class

or providing facts sufficient to create that inference, is insufficient.” Tomanovich v. City of
Ina'ianapolis, 457 F.3d 656, 663 (7th Cir. 2006). A plaintiff cannot establish that she has engaged
in a protected activity merely by pointing to general complaints about “harassment” or
“discrimination.” See Alford v. Kendall Cty. Dep 't of Health, No. 07 C 4528, 2008 WL 5093835,
*9-10 (N.D.Ill. Nov. 24, 2008) (finding plaintiff s complaints about harassment and discrimination
were not enough to establish a link from those complaints to his gender). With these principles in
mind, we consider the evidence plaintiff has offered to show she engaged in statutorily protected
activity.

On October 22, 2015, plaintiff sent Ms. Townsend an email complaining that Trustee
Griffin, in conversation with the current Police Chief, said “fuck that bitch” in connection with
plaintiffs office move (Doc. #52 jj 23). ln that same email, plaintiff complained generally about
other conduct by Trustee Griffin: snide remarks, disrespect, childish banter; unprofessional and
degrading conduct; and lack of courtesy. However, Ms. Jackson’s email specifically linked the
epithet used by Trustee Griffin to her gender:

Today as I was being moved out of my office I overheard Trustee Griffin refer to

me in a derogatory way. . . . I overheard him say to him “Fuck that Bitch” regarding

helping me to move and me not feeling safe in my location by myself . . . [S]o to

allow another man who is supposed to be a pillar in his community to refer to me

in this way is not only unprofessional but degrading to me and women in general.

(Doc. #56-4) (emphasis added).

Ms. Jackson also has testified that in addition to the October 22 email, she made complaints
about Trustees Griffin’s and Roudez’s treatment of women. For exarnple:

Q: Can you identify other instances of opposing sexual harassment aside from the

e-mail of October 22nd? A: l don’t have anything else in writing; but I just thought

it was very-l thought it was very disrespectful of how Griffin would also refer to

the mayor, and has done it in open forum, would refer to the mayor as that bitch.

You know, I’ve heard him say things about Ms. Delano and refer to her as that
bitch, you know. And 1 don ’t know if it ’s just that he has a problem with women or

what . . . . Then Roudez said: Oh, that’s the problem. You like them young, thug

types. . . . Then I told Johnna [Ms. Townsend] that he made that comment to me as

well.

(Doc. #52-2: p. 67, L 5-15, p. 68, L 16-21) (emphasis added).4

When a plaintiff complains in “general terms of discrimination or harassment, without
indicating a connection to a protected class or providing facts sufficient to create that inference,”
that is insufficient to constitute protected activity. Tomanovich, 457 F.3d at 663. But as the
foregoing discussion shows, plaintiff s evidence suggests a complaint about gender-based conduct.
Thus, while not exactly robust, plaintiffs evidence is sufficient to create a triable issue about
whether she engaged in protected activity,

V.

Of course, proof that Ms. Jackson engaged in statutorily protected activity is not enough to
warrant a trial. ln addition, plaintiff must point to evidence sufficient to create a triable issue on
whether the complaint(s) she made constituted the “but for” cause of her termination To prove
that a desire to retaliate was the “but for” cause of termination, a plaintiff must offer “proof that
the unlawful retaliation would not have occurred in the absence of the alleged wrongful action or
actions of the employer.” Robinson v. Perales, 894 F.3d 818, 830 (7th Cir. 2018) (citing University
of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 33 8, 360 (2013)). That proof can be a direct admission
by the employer (which we do not have here), but it can also consist of a “convincing mosaic” of
circumstantial inforrnation. Coleman, 667 F.3d at 860. The “convincing mosaic” is not a legal

test, but rather is a description of what all of the evidence in the aggregate may persuade a

 

“ Defendant’s assertion that we should ignore this testimony is wrong: (1) Ms. Jackson can testify about what she
allegedly told Ms. Townsend, since it is relevant to whether she complained and she surely has personal knowledge
of what she purportedly said, and (2) “self-serving” statements, such as that found in a party’s deposition testimony,
are admissible to present that party’s side of the story at summary judgment Hill v. Tangherlini, 724 F.3d 965, 967-
68 (7th Cir. 2013).

10

reasonable jury to conclude: that retaliation was the “but for” cause of a termination Ortiz, 834
F.3d at 764-65.

The Seventh Circuit has recognized three main categories of such circumstantial evidence,
First, a plaintiff may offer evidence of “suspicious timing, ambiguous statements oral or written,
.. and other bits and pieces from which an inference of [retaliatory] intent might be drawn.”
Coleman, 667 F.3d at 860 (quoting Troupe v. May Dep’t Stores Co., 20 F.3d 734, 736 (7th Cir.
1994)). Second, a plaintiff can provide “evidence, but not necessarily rigorous statistical evidence,
that similarly situated employees were treated differently.” Id. (quoting Volovsek v. Wisconsin
Dep ’t of Agr., Trade and Consumer Protection, 344 F.3d 680, 689 (7th Cir. 2003). Thi'rd, a plaintiff
may cite “evidence that the employer offered a pretextual reason for an adverse employment
action.” Id. (quoting Dickerson v. Board of Trustees of Community College Dz`st. No. 522, 657
F.3d 595, 601 (7th Cir. 201 l)). A plaintiff does not need to produce evidence in all three categories
to survive summary judgment. Diaz v. Kraft Foods Glob., Inc., 653 F.3d 582, 587 (7th Cir. 2011).

In this case, plaintiff offers no evidence that similarly situated employees were treated more
favorably then was she. Instead, plaintiff relies on “suspicious timing” and other evidence, as well
as upon evidence she says shows pretext. We address these two arguments below.

A.

“[T]iming alone is insufficient to establish a genuine issue of material fact to support a
retaliation claim.” Kampmier v. Emeritus Corp., 472 F.3d 930, 939 (7th Cir. 2007); see also
O’Leary v. Accretive Health, Inc., 657 F.3d 625, 635 (7th Cir. 2011) (“[T]emporal proximity
between an employee's protected activity and an adverse employment action is rarely sufficient to
show that the former caused the latter”). However, “[c]lose temporal proximity provides evidence

of causation and may permit a plaintiff to survive summary judgment provided that there is also

11

other evidence that supports the inference of a causal link.” Lang v. Illinoz`s Dep ’t of Children &
Famz'ly Servs., 361 F.3d 416, 419 (7th Cir. 2004) (internal citation omitted). Thus, “when there is
corroborating evidence of retaliatory motive, an interval of a few weeks or even months may
provide probative evidence of the required causal nexus.” Coleman, 667 F.3d at 861.

In this case, plaintiff was terminated on January 12, 2016, nearly three months after sending
the October 22, 2015 email complaining of sexual harassment During that time period, plaintiff
pointed to other conduct that she says shows a retaliatory motive, We focus on two in particular.

First, plaintiff experienced a reduction in job duties. She offers no specificity about what_
that reduction entailed, or any evidence that her pay or benefits were affected. While this vague
evidence of reduction in job duties does not constitute an adverse employment action, McKenzie
v. Illinois Dep ’t. ofTransp., 92 F.3d 473, 485-86 (7th Cir. 1996), we accept that the reduction of
duties (which defendant does not dispute or explain) following up on the October 22, 2015
complaint could support an inference of retaliatory motive,

Second, plaintiff says that on several occasions Ms. Townsend told plaintiff that she Was
under pressure by Trustee Griffin to fire plaintiff. That evidence - which defendant disputes -
might support the proposition that Trustees Griffin and Roudez had it in for plaintiff (although we
note that in her discussion with Ms. Townsend on January 8, 2015, plaintiff attributed Trustee
Griffin’s animous toward her to “personal dislike” and not her complaints).

However, that evidence must be assessed in the context of the timing of an event far closer
in time to plaintiffs termination -the Village’S financial crisis. There is no dispute that two weeks
before she was terrninated, on December 30, 2015, the Village informed all department heads,
including plaintiff, that budget cuts-including laying off 35 percent of all employees--were

required due to “the bad financial state of the village.” (Doc. #52 jj 13). There is no dispute that

12

the Village followed through on this draconian plan, laying off some 20 other employees shortly
after plaintiffs termination “Common sense suggests that the latter event (the budget crisis),
rather than the former (the October 2015 complaint), triggered her terrnination.” Argyropoulos v.
City of Alton, 539 F.3d 724, 736 (7th Cir. 2008) (holding no retaliation where plaintiffs
discrimination complaint occurred seven weeks prior to her termination but the employer
discovered the plaintiff had been secretly recording meetings two days prior to her termination).
This intervening budget crisis dramatically weakens the causal link plaintiff seeks to forge between
her complaints and her termination
B.

Plaintiff fares no better in her effort to create a triable issue on the question of pretext. Once
a defendant has identified a legitimate, non-discriminatory rationale for its employment decision,
the burden then shifts back to the plaintiff to demonstrate that the employer’s reasons are
pretextual. Moser v. Indiana Dep’t of Corr., 406 F.3d 895, 904 (7th Cir. 2005). A plaintiff can
prove pretext by identifying “such weaknesses, implausibilities, inconsistencies, or contradictions
in defendants’ stated reasons for their allegedly discriminatory actions that a reasonable person
could find [it] unworthy of credence.” de Lima St'lva v. Dep ’t of Corr. , 917 F.3d 546, 561 (7th Cir.
2019) (internal citation omitted). A “plaintiff must do more than dispute the validity of the
employer’s criticisms The question is not Whether the employer’s stated reason was inaccurate or
unfair, but whether the employer honestly believed the reason it has offered to explain the
discharge.” O’Leary v. Accretz‘ve Health, Inc., 657 F.3d 625, 635 (7th Cir. 2011). And “[w]hen an
employer says that it fired the plaintiff for budgetary reasons, the plaintiff can show pretext by
offering evidence that the company lied about its financial concerns.” Brown v. Bd. of Trustees of

The Univ. of Illinoz's, 673 F. App’x 550, 553 (7th Cir. 2016).

13

Ms. Jackson offers four arguments to support her claim that the Village’s financial
condition was a pretext for her tennination. We find that none of these is supported by the summary
judgment record.

First, plaintiff argues that she was the only one terminated in January 2016 (Doc. #58: Pl.’s
Mem. at 8), suggesting that there was no financial crisis at all. On December 30, 2015, the Village
emailed department heads indicating budget cuts, including a 35 percent reduction in employees,
were required due to the financial state of the Village. (Doc. #52 jj 13). On January 14, 2016, two
days after Plaintiff was terminated, the Village “was required” to call an emergency meeting and
transfer 8100,000.00 in order to cover payroll. (Doc. #52 jj 15). In 2016, 20 additional Village
employees were terminated to reduce staffing costs. (Doc. #52 jj 16). Those employees were
terminated from departments as varied as police, public works, and finance and the collective
bargaining agreement between the Village and its union required notice be sent prior to the layoffs
(Doc. #52 jjjj 17, 36). The fact that they were not laid off for one more month or so after plaintiffs
termination is not evidence of the absence of a financial crisis; plaintiff offers no evidence to
genuinely dispute that these other persons laid off were covered by a collective bargaining
agreement that required them to receive notice before layoffs. The undisputed evidence shows that
the Village perceived a serious situation and acted on it by laying off not just plaintiff but a score
of other employees,

Second, Ms. Jackson argues that most of the individuals laid off in 2016 were seasonal
employees and were re-hired (Doc. #58: Pl.’S Mem. at 8). This assertion is contradicted by Ms.
Jackson’s admission (in response to defendant’s Local Rule 56.1 statement) that it is “undisputed”

that the Village employees laid off in 2016 “have not been returned to wor ” (Doc. #52 jj 32).5

 

5 Ms. Jackson attempted to alter this undisputed fact in her statement of additional facts by citing to _and misstating-
the deposition of Mayor Vivian Covington (Doc. #56 jj 27). That deposition suggests that there is only a possibility

14

Thira', Ms. Jackson claims the Village’s stated reason was pretextual because in January
2016, the Village was paying two Village Manager’s salaries and three Director of Public Works
salaries (Doc. # 58: Pl.’s Mem. at 8). The Village does not dispute that on January 12, 2016, Ms.
Delano was on paid administrative leave while Ms. Townsend was the Acting Village Manager
and the Village had a Director of Public Works and a consultant but did not employ an Acting
Director of Public Works (Doc. # 56 jj 24; Doc. #63, jj 24). This evidence does not show that the
Village was not in a financial crisis, but at most, that it was forced to make choices about how to
address that crisis. The Village chose to terminate Ms. Jackson from a position that had not existed
prior to plaintiff being hired and was not codified or established by ordinance at any time; that had
been handled by the Village Manager before plaintiff was hired; and that was not filled by a new
hire but instead was again handled by the Village Manager after plaintiff s termination The totality
of the evidence on this point does not create a triable issue of pretext

Fourth, plaintiff claims that the Village’s stated reason for termination was pretextual
because the Village contested Ms. Jackson’s unemployment compensation claim by stating she
was fired not for budgetary reasons, but rather due to her “attitude” (Doc. #58: Pl.’s Mem. at 8).
We agree that shifting and inconsistent explanations for a termination may be evidence of pretext.
Schuster v. Lucent Techs., Inc., 327 F.3d 569, 577 (7th Cir. 2003). However, plaintiff has not
offered evidence of this point that would be admissible at trial. Ms. Jackson testified that she
received documentation in connection with the unemployment compensation proceeding stating
that the Village cited her attitude as the basis for her termination (Doc. #56 jj 22). However,

plaintiff has not offered that documentation as part of her summary judgment papers. And to the

 

one person from public works was rehired-a far cry from “most.” (Doc. #56-5 p. 46, L 14-24, p. 47, L l-l4) (“I’m
not sure if he‘s back. That might not be the same person. l know they said somebody in that office came back from
Public Works”). And, the possibility that one employee was rehired out of 20 who were laid off would fail to show
that the Village was not facing a serious financial problem in early 2016.

15

extent Ms. Jackson offers her testimony about what was in that documentation, her testimony is
inadmissible hearsay. Eisenstadt v. Centel Corp., 113 F.3d 738, 742 (7th Cir. 1997); Rogers v. City
of Chi., 320 F.3d 748, 751 (7th Cir. 2003), overruled in part on other grounds by Hill v.
Tangherlini, 724 F.3d 965 (7th Cir. 2013).

ln sum, Plaintiff has failed to create a triable issue on whether the financial condition of
the Village was a pretext for her termination The summary judgment record shows that plaintiff
was terminated as part of the Village’s effort to address a financial crisis. Even if her evidence
could show that retaliation for her complaints (and not simply Trustee Griffin’s personal dislike
for her stemming from pre-complaint events) played some role in her termination, plaintiff has
failed to offer evidence from which a jury could reasonably conclude that her complaints were the
“but for” reason for that terrnination.6

CONCLUSION

For the foregoing reasons, defendant’s motion for summary judgment is granted in its

entirety (Doc. #50). We enter judgment for defendant and against plaintiff on all claims. This case

is terminated

ENTER:

\f@ nn

sIDNEyI. sC ENKIER ‘
United States agistrate Judge

DATED: April 30, 2019

 

6 While plaintiff has not offered enough evidence to warrant a trial on her retaliation claim, the evidence she has
offered about the conduct of two of the Village trustees - much of it undisputed- warrants review by the Village,
which has the right to demand far better behavior from persons elected to represent all of its citizens

16

